CONVERTIBLE PROMISSORY NOTE










US $55,000   January 13, 2014




For good and valuable consideration, Myriad Interactive Media, Inc., a Delaware
corporation, (“Maker”), hereby makes and delivers this Promissory Note and
Security Agreement (this “Note”) in favor of Eckart Keil, (“Holder”), and hereby
agrees as follows:




1. Principal Obligation and Interest.  For value received, Maker promises to pay
to Holder at such place as Holder may designate in writing, in currently
available funds of the United States, the principal sum of Fifty-Five Thousand
U.S. DOLLARS.  Maker’s obligation under this Note shall accrue interest at the
rate of one percent (1.0%) per annum from the date hereof until paid in full.
 Interest shall be computed on the basis of a 365-day year or 366-day year, as
applicable, and actual days lapsed.




2.   Payment Terms.




All principal and interest owing hereunder shall be due and payable on or before
July 13 2014  




Maker shall have the right to prepay all or any part of the principal under this
Note without penalty.




3. Conversion.  Holder shall have the right at any time to convert all or any
part of the outstanding and unpaid principal amount of this Note into fully paid
and non- assessable shares of common stock of the Maker, at the conversion price
(the “Conversion Price”) determined as provided herein (a “Conversion”). The
number of shares of common stock to be issued upon each conversion of this Note
shall be determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion given by Holder (the “Notice of Conversion”), delivered to the
Maker by the Holder on such conversion date (the “Conversion Date”).  The term
“Conversion Amount” means, with respect to any conversion of this Note, the sum
of (1) the principal amount of this Note to be converted in such conversion plus
(2) at the Holder’s option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Note to the Conversion
Date.




The Conversion Price shall be:




a. At time on or before 30 days from the date of this Note, sixty-five percent
(65%) of the Market Price (as defined herein),

 

b. At time on or before 60 days from the date of this Note, seventy percent
(70%) of the Market Price (as defined herein), and







c. At time on or before 180 days from the date of this Note, seventy-five
percent (75%) of the Market Price (as defined herein).




d. At time on or after180 days from the date of this Note, eighty percent (80%)
of the Market Price (as defined herein).




“Market Price” means the average of the Trading Prices (as defined below) for
the Maker’s common stock during the twenty (20) Trading Day period ending on the
latest complete Trading Day prior to the Conversion Date.  “Trading Price” means
the closing share price on the Over-the-Counter Bulletin Board, or applicable
trading market (the “OTCBB”) as reported by a reliable reporting service
(“Reporting Service”) mutually acceptable to Maker and Holder (i.e. Bloomberg)
or, if the OTCBB is not the principal trading market for such security, the
closing share price of such security on the principal securities exchange or
trading market where such security is listed or traded or, if no closing share
price of such security is available in any of the foregoing manners, the average
of the closing share prices of any market makers for such security that are
listed in the “pink sheets” by the National Quotation Bureau, Inc.  If the
Trading Price cannot be calculated for such security on such date in the manner
provided above, the Trading Price shall be the fair market value as mutually
determined by the Maker and the Holder. “Trading Day” shall mean any day on
which the Maker’s common stock is tradable for any period on the OTCBB, or on
the principal securities exchange or other securities market on which the
Maker’s common stock is then being traded.

 

4.   Representations and Warranties of Maker.  Maker hereby represents and
warrants the following to Holder:




a. Maker and those executing this Note on its behalf have the full right, power,
and authority to execute, deliver and perform the Obligations under this Note,
which are not prohibited or restricted under the articles of incorporation or
bylaws of Maker.  This Note has been duly executed and delivered by an
authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b. The execution of this Note and Maker’s compliance with the terms, conditions
and provisions hereof does not conflict with or violate any provision of any
agreement, contract, lease, deed of trust, indenture, or instrument to which
Maker is a party or by which Maker is bound, or constitute a default thereunder.




5.   Defaults.  The following shall be events of default under this Note:




a. Maker’s failure to remit any payment under this Note on before the date due,
if such failure is not cured in full within five (5) days of written notice of
default;




b. Maker’s failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in any other written agreement between Maker
and Holder if such failure is not cured in full within ten (10) days following
delivery of written notice thereof from Holder to Maker;




c. If  Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;




d. The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Maker bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker under the federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of the Maker, or any substantial part if its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order unstayed and in effect for a period of twenty (20) days;




e. Maker’s institution of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action; or




6. Rights and Remedies of Holder.  Upon the occurrence of an event of default by
Maker under this Note, then, in addition to all other rights and remedies at law
or in equity, Holder may exercise any one or more of the following rights and
remedies:




a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.




b. Pursue any other rights or remedies available to Holder at law or in equity.




7.  Choice of Laws.  This Note shall be constructed and construed in accordance
with the internal substantive laws of the State of Nevada, without regard to the
choice of law principles of said State.  




8.   Costs of Collection.  Should the indebtedness represented by this Note, or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note.

9.  Miscellaneous.




a. This Note shall be binding upon Maker and shall inure to the benefit of
Holder and its successors, assigns, heirs, and legal representatives.




b. Any failure or delay by Holder to insist upon the strict performance of any
term, condition, covenant or agreement of this Note, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.




c. Any provision of this Note that is unenforceable shall be severed from this
Note to the extent reasonably possible without invalidating or affecting the
intent, validity or enforceability of any other provision of this Note.




d. This Note may not be modified or amended in any respect except in a writing
executed by the party to be charged.




e. Maker and Holder acknowledge that they have consulted with or have had the
opportunity to consult with independent legal counsel prior to executing this
Note.  This Note has been freely negotiated by Maker and Holder and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Note.




f. Time is of the essence.




g. In the event that shares are converted, they will automatically be deemed as
free trading shares 6 months from the date of this note.




10. Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest.  All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof.  Any such action taken by
Holder shall not discharge the liability of any party to this Note.




. . .




. . .




. . .










IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.




“Maker”:  MYRIAD INTERACTIVE MEDIA, INC.










By: /s/ Derek Ivany

Derek Ivany, President




“Holder”:  ECKART KEIL







 ________________________________

Eckart Keil














Page 1 of 5





